 


114 HR 4003 IH: Regulatory Reporting Act of 2015
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4003 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2015 
Mrs. Mimi Walters of California (for herself, Mr. Goodlatte, Mr. Conyers, Mr. Buck, Mr. Bishop of Michigan, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require reports on agency rules with criminal penalties for the violation thereof, to evaluate the necessity and prudence of such rules remaining in effect. 
 
 
1.Short titleThis Act may be cited as the Regulatory Reporting Act of 2015.  2.Report to Congress on regulations with criminal penaltiesNot later than 1 year after the date of enactment of this Act, the head of each Federal agency, in consultation with the Attorney General, shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that lists each rule of that agency that, if violated, may be punished by criminal penalties. The report shall include, for each such rule, a justification as to why those criminal penalties are necessary based on the following criteria: 
(1)Why civil penalties are inadequate to deter the regulated behavior. (2)What mens rea or criminal intent is required for criminal liability arising from a violation of the rule. 
(3)What notice is provided to persons subject to the rule that a violation of the rule may result in criminal penalties. (4)If the rule applies to all persons, including natural persons as well as corporations and other business associations. 
(5)If a violation of the rule is likely to result in any of the following (and if so, how): (A)Substantial bodily injury or death to another person. 
(B)Property damage or destruction. (C)Harm to public safety. 
(D)Harm to national security. (E)Fraud against the United States.  
 
